DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
OATH/DECLARATION
The receipt of Oath/Declaration is acknowledged.
PRIORITY
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
DRAWINGS
The drawing(s) filed on September 13, 2021 are accepted by the Examiner.
  STATUS OF CLAIMS
Claims 1–10 are pending in this application.
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on September 13, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reference cited in the IDS which Applicants has not provided an explanation of relevance are discussed below. 
Kashihara et al. (2021/0203792 is a general background reference covering Service providing system for storing image data by scanning a document by an image forming apparatus, such as multifunction peripheral and projector used with information processing system (Claimed). Service providing system a enables a cooperation destination application of the external service system that can be used by a user from the terminal apparatus. User can select the record to be the registration destination of the image file.
UTOH et al. (2021/0014371) is a general background reference covering Information processing system i.e. workflow system for performing workflow i.e. print workflow or read workflow utilizing a terminal apparatus i.e. information processing apparatus, such as a smartphone, a mobile phone, a tablet personal computer (PC), desktop PC, and notebook PC. The system allows a logged user at a time of reading to select transmission destination of the image data at the time of reading so as to extend workflow at the time of reading, operates a hard key with respect to print data displayed on the operation panel by the user without outputting the document, utilizes the servicing providing system to continuously provide services without being affected by bugs or failures of external components, and inputs handwriting to the document for transmitting the document to the service providing system in an effective manner.
OBJECTIONS                            
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
ART REJECTIONS
Obviousness Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1, 2 and 7–10 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2016/0212298 (published 21 Jul 2016) (Hama et al. hereinafter referred to as “Hama”) in view of  2019/0050184 (published 14 Feb 2019) (“Ozawa”).
With respect to claim 1, Hama discloses a process executing system (Fig. 1 – file management system 100 …) that receives image data of an output material from an apparatus and processes the output material (¶ [0038]; Fig. 1 – wherein the file server 130 is an information processing apparatus that saves and manages various kinds of data files, such as scanned image data that is utilized by the MFP 110, by sorting them into a folder having a hierarchical structure …), the process executing system comprising: 
one or more memories (¶ [0169]; Fig. 1 – file management system 100 comprising one or more of a hard disk, a random-access memory (RAM), a read only memory (ROM) …); and 
one or more processing circuits coupled to the one or more memories and configured to function as (¶ [0030]; Fig. 1 – wherein the control unit 111 includes various I/Fs with the operation/display unit 112 and the printer unit 113, in addition to the CPU, ROM, and RAM, and totally controls the MFP 100  …): 
a communicator configured to transmit, in response to a request from the apparatus, to the apparatus, output data of the output material including identification information of the output material (¶¶ [0043-0051]; Fig. 4 — wherein the information of the field that is read at step 404 and the tag that is specified at steps 401 and 402 are combined and a character string that is the target of encoding is created. In the example described above, the character string that is encoded is "FOLDER: Suzuki; FILENAME: A company delivery slip". At step 406, code image data is generated from the character string that is created at step 405. At step 407, the template image data that is generated at step 404 and the code image data that is generated at step 406 are combined, and thereby, print image data is generated. The generated print image data is transmitted to the MFP 110 via the transmission/reception unit 117 and is subjected to printing processing …), and configured to receive image data generated by reading the output material by the apparatus (¶¶ [0063 and 0064]; wherein at step 509, the control unit 111 gives instruction to scan the document to the scanner unit 114 and upon receipt of the instructions, the scanner unit 114 scans the document and generates scanned image data. The generated scanned image data is sent to the decoding unit 116 …), the output material being the output data printed by the apparatus (Para [0052]; wherein generate print image data from which a code-attached document is created. The print image data that is generated in this manner is subjected to printing processing in the MFP 110 and a code-attached document as a template is created …).
However, Hama fails to explicitly disclose a duplication detector configured to detect a generation of the image data from a same output material as the output material, based on the identification information of the output material attached in the image data received by the communicator.
Ozawa, working in the same field of endeavor, recognizes this problem and teaches a duplication detector configured to detect a generation of the image data from a same output material as the output material (¶¶ [0046]; wherein the print permission confirmation part 34 performs determination as to whether to permit printing, by using the duplicated print management information held by the duplication management part 32. When the print permission confirmation part 34 determines that printing concerning the print job is permitted, the direct transmission part 36 directly transmits the print job to the multifunction peripheral 10. When the print server 50 determines that printing concerning a print job is permitted, the via-server transmission part 35 transmits the print job to the print server 50. When the print permission confirmation part 34 determines that printing is not permitted, the transmission impossibility notifying part 38 notifies a user of the determination. The destination accepting part 37 accepts a specified destination of the print job …), based on the identification information of the output material attached in the image data received by the communicator (¶¶ [0030, 0051 and 0084]; wherein if the print server 50 is unavailable, the print permission confirmation part 34 determines whether to permit printing based on other restriction information (user-by-user restriction information) included in the duplicated print management information held by the duplication management part 32, and apparatus-by-apparatus restriction management information stored and managed by the multifunction peripheral 10. The print permission confirmation part 34 makes the above-described determination on the same basis as the print server 50 …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Hama to detect a generation of the image data from a same output material as the output material, based on the identification information of the output material attached in the image data received by the communicator as taught by Ozawa since doing so would have predictably and advantageously enables to elect the destination of the print job by further narrowing down the multifunction peripherals determined to be capable of printing, based on the usage history and the like (see at least Ozawa, ¶ [0087]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 2, which claim 1 is incorporated, Hama discloses wherein the communicator further transmits output data of the output material including a type of the output material to the apparatus (¶ [0039]; wherein a document to which a code (QR code) is attached and which is a target of scan by the scanner unit 114 of the MFP 110 in the present embodiment is explained. FIG. 2 is a diagram explaining the way a code-attached document is created by the PC 120. In the example in FIG. 2, a template (here, delivery slip) 202 to the top-left corner of which a QR code 203 is attached is created based on a CSV file 201 as a prototype file that describes which characters should be input for each item in accordance with a layout determined in advance. A reference symbol 204 indicates information (character string) that is obtained by decoding the QR code 203 and in this example, information for specifying a folder name “Suzuki” of the storage destination (sorting destination) of the file server 130 and information for specifying a file name at the time of delivery “A company delivery slip” are included {Interpretation: wherein the claimed the ‘type of output material’ correspond to the file name such as ‘delivery slip’}  …), and receives the image data, and wherein the communicator performs a process according to the type of the output material (¶ [0057]; wherein at step 503, the control unit 111 displays a document read setting screen on the operation/display unit 112. FIG. 6B is an example of the document read setting screen. The user inputs the document size, resolution, etc., on such a Document read setting screen 610. In the following, each item is explained in detail. On the Document read setting screen 610 shown in FIG. 6B, an area 611 is an area where the size of a document to be scanned is input and here, “A4” is input. An area 612 is an area where resolution at the time of read is input and here, “300×300” is input, and therefore, scan processing is performed with a resolution of 300 dpi. An area 613 is an area where the orientation of a document is input and here, “Landscape” is input. In the case of a document in the portrait mode, “Portrait” is input. An area 614 is an area where a file format is input and here “PDF” is input, and therefore, image data that is read is saved in the PDF format …).
With respect to claim 7, which claim 1 is incorporated, Hama fails to explicitly disclose wherein at least one of the apparatus and the user operating the apparatus is notified of an error, when the duplication detector detects the generation of the image data from the same output material as the output material.
Ozawa, working in the same field of endeavor, recognizes this problem and teaches wherein at least one of the apparatus and the user operating the apparatus is notified of an error (¶ [0096]; wherein if printing is not permitted as a result of the determination concerning print permission based on the other restriction information, or if none of the multifunction peripherals 10 is permitted to print as a result of the determination concerning print permission for each multifunction peripheral 10 based on the apparatus-by-apparatus restriction information (step S103; Yes), it is determined that printing is impossible, and an error indication is provided (step S105) to terminate the processing …), when the duplication detector detects the generation of the image data from the same output material as the output material (¶¶ [0030, 0051 and 0084]; wherein if the print server 50 is unavailable, the print permission confirmation part 34 determines whether to permit printing based on other restriction information (user-by-user restriction information) included in the duplicated print management information held by the duplication management part 32, and apparatus-by-apparatus restriction management information stored and managed by the multifunction peripheral 10. The print permission confirmation part 34 makes the above-described determination on the same basis as the print server 50 …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Hama to wherein at least one of the apparatus and the user operating the apparatus is notified of an error, when the duplication detector detects the generation of the image data from the same output material as the output material as taught by Ozawa since doing so would have predictably and advantageously enables to elect the destination of the print job by further narrowing down the multifunction peripherals determined to be capable of printing, based on the usage history and the like (see at least Ozawa, ¶ [0087]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 8, which claim 1 is incorporated, Hama discloses wherein the identification information of the output material includes: a date and time of transmission of the output data of the output material to the apparatus; a date and time of reception of the request from the apparatus; or a date and time of start of communication with the apparatus (¶ [0124]; wherein  a screen on which a setting for automatically generating a folder name by using the character string data that is acquired from the code 203 and information on the current date (date of scan, date of data reception, etc.) is performed. Within the Folder name setting screen 1020, there exist areas (hereinafter, name element selection areas) 1021 to 1023 for selecting three name elements, i.e., first to third name elements and in each pull-down list, nine alternatives in total, i.e., four “tag values”, four “no-tag values”, and one “date”, are displayed and it is made possible to select one name element therefrom …), and the output data of the output material further includes a type of the output material (¶ [0039]; wherein a reference symbol 204 indicates information (character string) that is obtained by decoding the QR code 203 and in this example, information for specifying a folder name “Suzuki” of the storage destination (sorting destination) of the file server 130 and information for specifying a file name at the time of delivery “A company delivery slip” are included {Interpretation: wherein the claimed the ‘type of output material’ correspond to the file name such as ‘delivery slip’}  …).
With respect to claim 9, (drawn to a method) the proposed combination of Hama in view of Ozawa, explained in the rejection of apparatus claim 1 renders obvious the steps of the method of claim 9, because these steps occur in the operation of the apparatus as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 9.
With respect to claim 10, (drawn to a non-transitory recording medium) the proposed combination of Hama in view of Ozawa, explained in the rejection of apparatus claim 1 renders obvious the steps of the non-transitory recording medium of claim 10, because these steps occur in the operation of the apparatus as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 10. Further Ozawa disclose a non-transitory recording medium storing a program, ¶ [0169].
Summary
Claims 1, 2 and 7–10 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
ALLOWABLE SUBJECT MATTER
Claims 3–6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 3–6 contain subject matter that is not disclosed or made obvious in the cited art.
In regard to claim 3, when considering claim 3 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“wherein the communicator further transmits output data of the output material including identification information of a user operating the apparatus to the apparatus, and receives the image data, and wherein the duplication detector detects a generation of the image data from the same output material as the output material, based on the identification information of the output material and the identification information of the user attached in the image data.”
In regard to claim 4, when considering claim 4 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“wherein the duplication detector refers to duplication detection setting information, corresponding to the type of the output material, that indicates whether to detect a generation of the image data from the same output material as the output material, and wherein the duplication detector detects a generation of the image data from the same output material as the output material in a case where the duplication detection setting information is set to detect the generation of the image data from the same output material as the output material.”
In regard to claims 5 and 6, claims 5 and 6 depends on objected claim 4. Therefore, by virtue of their dependency, claims 5 and 6 are also indicated as objected subject matter.
ADDITIONAL CITATIONS
The following table lists several references that are relevant to the subject matter claimed and disclosed in this Application. The references are not relied on by the Examiner, but are provided to assist the Applicant in responding to this Office action.
Citation
Relevance
Kim et al. (2017/0013169)
Describes the device (100) has a control unit is configured to implement a first system area and a second application area for a user to control print data generated in a first system area to be acquired in the second application area. A user interface unit provides a user interface to receive authentication information for performing user authentication. A communication unit is configured to transmit the acquired print data to a server (200) concerning the print service, in response to a successful authentication of the user using the received authentication information.
Hayashi et al. (2020/0097162)
Describes information processing system comprises an information processing apparatus and service providing system (10), which is communicating with information processing apparatus (20) through a network. The information processing apparatus has a display process unit configured to cause a screen of display device. A process flow that defines an execution order of executing by service providing system. A process flow execution unit configured to execute a processes included in process flow transmitted from information processing apparatus. The first external service and predetermined process for second external service are displayed to be arranged in vertical direction of screen.
Kimura et al. (2016/0124690)
Describes the system has a print control unit to generate data for printing out sheets in response to receiving a print request of manuscript data. The respective pages in the manuscript data is incorporated in the sheets. The manuscript data is generated by digitizing the manuscript that includes the respective pages. The respective sheets include identification information items which are made unique on a sheet-by-sheet basis to determine properness of the respective sheets. The identification information items indicate a step which includes a work most lately performed.
Utoh (2016/0094748)
Describes the system has a process or operation determination unit (102) for determining whether an image processing apparatus performs execution of a predetermined process in a case in which a human body detection unit (101) detects a person within predetermined range. A state transition unit requires another image processing apparatus to provide an operation state of the latter image processing apparatus to transition to a state in which the process is executed in a case in which the determination unit determines that the former image processing apparatus performs the execution of the process.
Nakamura et al. (2015/0304520)
Describes the apparatus has specification unit which is configured to acquire first and second image data. A storage unit (20) is configured to store the first and second image data's in one folder or in different folders, in a case where a character string in the second image data at a position corresponding to a position of the character string in the first image data specified by the specification unit coincides and does not coincides with the character string specified by the specification unit, respectively.

Table 1
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672





/Henok Shiferaw/Primary Examiner, Art Unit 2672